DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 6/15/2022, have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/28/2022 has been considered by the examiner.  
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a propulsion system” in claim 7.  According to applicant’s disclosure, “a propulsion system” may be interpreted as a wheel/motor mechanism, a track mechanism, or a hovercraft mechanism.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 7 recites the limitation "the robotic cleaning device battery" in the line 10.  There is insufficient antecedent basis for this limitation in the claim. Is it referring to “at least one battery” introduced in earlier in the claim?  For examination purposes, it will read as “the at least one battery”.  
Due to their dependency from claim 7, claims 9-12 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (PG Pub U.S 2015/0000068) and further in view of Schriesheim et al. (PG Pub U.S 2018/0344116).
12.	Regarding claim 1, Tsuboi teaches a method of controlling operation of a robotic cleaning device (1) during a cleaning program in progress (abstract), the method comprising: cleaning by the robotic cleaning device, a first room (para 0075); receiving, by the robotic cleaning device, an instruction to pause the cleaning program in progress (para 0079); travelling, by the robotic cleaning device, in response to the instruction to pause, to a charging station (40) to recharge a robotic cleaning device battery (14) (para 0079); receiving, by the robotic cleaning device, a further instruction to resume the cleaning program that was in progress upon receiving the instruction to pause (para 0079); and resuming, in response to the further instruction, the cleaning program that was in progress upon receiving the instruction to pause (para 0079 and 0135).  
Although Tsuboi teaches the method of controlling the cleaning device to pause, recharge, and resume cleaning (para 0079 and 0135), it fails to specifically teach in response to the instruction to pause, concluding, by the robotic cleaning device that the first room has been cleaned, and determining a next robotic cleaning device position in a second room separate from the first room and resuming by traveling to the recorded next robotic cleaning device position in the second room for resuming the cleaning program.  But Schriesheim teaches a method of a cleaning device wherein it is known for a cleaning program to include a sequence for cleaning a first room and then a second room (para 0007 and claim 3) and wherein the device can resume cleaning sequence after charging (para 0079) in order to complete the entire sequence of cleaning program operation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Tsuboi to include in response to the instruction to pause, concluding, by the robotic cleaning device that the first room has been cleaned, and determining a next robotic cleaning device position in a second room separate from the first room and resuming by traveling to the recorded next robotic cleaning device position in the second room for resuming the cleaning program as suggested by Schriesheim in order to complete the entire sequence of cleaning program operation.    
13.	Regarding claim 2, the present combination of Tsuboi and Schriesheim teaches wherein the instruction to pause is received from the battery indicating low power (para 0079 of Tsuboi). 
14.	Regarding claim 3, the present combination of Tsuboi and Schriesheim teaches wherein the instruction to pause is received from a user (0079 of Tsuboi). 
15.	Regarding claim 4, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079 of Tsuboi), a storage section for generating a traveling map around the location relating to the area to be cleaned (para 0099 of Tsuboi), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135 of Tsuboi), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method to include recording, in response to the instruction to pause, a current robotic cleaning device position; and wherein the resuming of the cleaning program comprises: travelling to the recorded robotic cleaning device position for resuming the cleaning program that was in progress upon receiving the instruction to pause in order to finish cleaning on the operated area.  
16.	Regarding claim 6, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079 of Tsuboi), a storage section for generating a traveling map around the location relating to the areas to be cleaned (para 0099 of Tsuboi), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135 of Tsuboi), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method to modify the further instruction to be configured to cause the robotic cleaning device to immediately resume the paused cleaning program upon being received in order to finish cleaning on the operated area.   
17.	Regarding claim 7, Tsuboi teaches a robotic cleaning device (1) configured to control operation of a cleaning program in progress (abstract), the robotic cleaning device comprising: a propulsion system (29) configured to move the robotic cleaning device (para 0060); at least one battery (14) configured to power the robotic cleaning device (para 0079); and a controller configured to: control the robotic cleaning device to clean a first room (0075); receive an instruction to pause the cleaning program in progress (para 0079, 0086, 0094-0095); control, in response to the instruction to pause, the propulsion system to cause the robotic cleaning device to travel to a charging station (40) to recharge the robotic cleaning device battery (para 0079); receive a further instruction to resume the cleaning program that was in progress upon receiving the instruction to pause (para 0079 and 0135); and resume, in response to the further instruction, the cleaning program that was in progress upon receiving the instruction to pause (para 0079 and 0135).
Although Tsuboi the method of cleaning device to pause, recharge, and resume cleaning (para 0079 and 0135), it fails to specifically teach in response to the instruction to pause, concluding, by the robotic cleaning device that the first room has been cleaned, and determining a next robotic cleaning device position in a second room separate from the first room and resuming by traveling to the recorded next robotic cleaning device position in the second room for resuming the cleaning program.  But Schriesheim teaches a method of a cleaning device wherein it is known for a cleaning program to include a sequence for cleaning a first room and then a second room (para 0007 and claim 3) and wherein the device can resume cleaning sequence after charging (para 0079) in order to complete the entire sequence of cleaning program operation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Tsuboi to include in response to the instruction to pause, concluding, by the robotic cleaning device that the first room has been cleaned, and determining a next robotic cleaning device position in a second room separate from the first room and resuming by traveling to the recorded next robotic cleaning device position in the second room for resuming the cleaning program as suggested by Schriesheim in order to complete the entire sequence of cleaning program operation.    
18.	Regarding claim 8, the present combination of Tsuboi and Schriesheim teaches wherein the instruction to pause is received from the battery indicating low power (para 0079 of Tsuboi). 
19.	Regarding claim 9, the present combination of Tsuboi and Schriesheim teaches wherein the instruction to pause is received from a user via a robotic cleaning device user interface (para 0079 of Tsuboi).
20.	Regarding claim 10, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079 of Tsuboi), a storage section for generating a traveling map around the location relating to the area to be cleaned (para 0099 of Tsuboi), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135 of Tsuboi), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controller to be further configured to: record, in response to the instruction to pause, a current robotic cleaning device position; and further configured to, upon resuming the cleaning program, control the propulsion system to cause the robotic cleaning device to travel to the recorded robotic cleaning device position for resuming the cleaning program that was in progress upon receiving the instruction to pause in order to finish cleaning on the operated area.  
21.	Regarding claim 11, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079), a storage section for generating a traveling map around the location relating to the areas to be cleaned (para 0099 of Tsuboi), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135 of Tsuboi), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controller is further being configured to: record, in response to the instruction to pause, a next robotic cleaning device position as stipulated by the cleaning program; and further configured to; upon resuming the cleaning program: program, control the propulsion system to cause the robotic cleaning device to travel to the recorded next robotic cleaning device position for resuming the cleaning program that was in progress upon receiving the instruction to pause in order to in order to finish cleaning on the predetermined operated area that was mapped.  
22.	Regarding claim 12, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079 of Tsuboi), a storage section for generating a traveling map around the location relating to the areas to be cleaned (para 0099 of Tsuboi), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135 of Tsuboi), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the further instruction to be configured to cause the robotic cleaning device to immediately resume the paused cleaning program upon being received in order to finish cleaning on the operated area.  
23.	Regarding claim 13, the present combination of Tsuboi and Schriesheim teaches a computer program comprising computer-executable instructions (para 0134-0135 of Tsuboi) stored in a non-transitory storage medium (claim 23, para 0094 and 0099 of Tsuboi), the instructions being configured to for causing cause a robotic cleaning device to perform the steps recited in claim 1 (para 0079 of Tsuboi) when the computer-executable instructions are executed on a controller included in the robotic cleaning device (para 0079, 0094-0095, 0134-0135 of Tsuboi). 
Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714